Citation Nr: 1413485	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 1, 2008, for additional compensation for a school-age dependent attending an educational institution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran originally requested a videoconference hearing in his August 2010 substantive appeal; however, in a July 2012 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran's dependent school-age child, J.A.W., was born on February [redacted], 1987, and turned 18 years of age on February [redacted], 2005.

2.  The Veteran first filed VA Form 21-686c, Declaration of Status of Dependents, and VA Form 21-674, Request for Approval of School Attendance, based on J.A.W., on October 7, 2008.

3.  The Veteran indicated in VA Form 21-674 that his dependent school-age child, J.A.W., began enrollment at school on September 24, 2005.

4.  J.A.W.'s first semester beginning on or after October 7, 2007 commenced on January 9, 2008, the first day of the Spring 2008 semester.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of January 9, 2008, but not earlier, for the award of additional compensation for the dependent child J.A.W. based upon school attendance have been met.  38 U.S.C.A. §§ 101, 1115, 1134, 1135, 5110, 5111 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.31, 3.57, 3.204, 3.400, 3.503, 3.667 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an effective date earlier than September 1, 2008, for additional compensation for a school-age dependent attending an educational institution.  Specifically, he seeks an effective date of September 24, 2005, the date on which his dependent school-age child, J.A.W., began her collegiate courses.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

In this case, the Veteran has been in receipt of disability compensation of 30 percent since January 1, 2004; therefore, he meets the eligibility requirements of 38 U.S.C.A. §§ 1115, 1134, 1135.  In VA Form 21-686c, Declaration of Status of Dependents, filed on October 7, 2008, the Veteran indicated that his dependent school-age child, J.A.W., was born on February [redacted], 1987; she therefore turned 18 years of age on February [redacted], 2005.  In VA Form 21-674, Request for Approval of School Attendance, also filed on October 7, 2008, the Veteran indicated that J.A.W. enrolled at an educational institution on September 24, 2005.  (Although the University of Tennessee's February 2009 Enrollment Verification form lists the date of J.A.W.'s enrollment as August 24, 2005, the Veteran is unaffected by this error because, as discussed below, neither 2005 date can be a proper effective date.)

For the purposes of 38 C.F.R. § 3.667, the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities.  38 C.F.R. § 3.57(a)(1)(iii).

Here, the Veteran has submitted documents from the University of Tennessee showing that J.A.W. was enrolled there.  The Board finds that the University of Tennessee qualifies as an educational institution under 38 C.F.R. § 3.57(a)(1)(iii).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (italics added).  

In this case, J.A.W. began her course of instruction at an approved educational institution on September 24, 2005, after her 18th birthday.  Payment as of September 24, 2005 cannot be authorized because the Veteran first filed his VA Forms 21-674 and 21-686c on October 7, 2008, which is more than one year later.

The RO awarded benefits to the Veteran based on J.A.W.'s attendance at school as of September 1, 2008-the first day of the month following the start of the then-current semester, which began on August 20, 2008.  Payment of monetary benefits including, inter alia, for a dependent child based upon school attendance may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The Veteran contends in his September 2009 notice of disagreement and August 2010 substantive appeal that he did not apply for benefits based on the school attendance of his dependent school-age child, J.A.W., within one year of 2005 because he was unaware that the benefit existed.  He further asserts that because he would have met the eligibility requirements had he applied within the one-year period, "We are entitled to the benefit [retroactive to August 2005] whether or not she applied on time."  The Veteran also argues that it is unfair for VA to deny retroactive benefits because VA's December 2003 and January 2004 letters to him did "not specifically state that I am eligible to receive additional entitlements" for the education of his dependent school-age child, and "nor does it state that additional entitlements if eligible have to be applied for within a certain time limit to receive the entitlement."

While recognizing the honesty and merits of the Veteran's contentions, the Board lacks the authority to assign an earlier effective date where it is not authorized under applicable regulations.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Because 38 C.F.R. § 3.667(a)(2) unambiguously requires that benefits may be paid from the commencement of the course only if a claim is filed within one year from that date, the Board cannot provide the effective date of September 24, 2005, that the Veteran seeks based on his October 7, 2008 claim.  Additionally, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993); see also Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).

However, this does not end the enquiry; the Board must still consider whether the September 1, 2008 effective date assigned is earliest possible effective date.  Because the Veteran filed his claim on October 7, 2008, and because J.A.W. was enrolled in classes which met VA standards for a course of study as of January 9, 2008, payment of monetary benefits as of February 1, 2008 is warranted.

As noted above, 38 C.F.R. § 3.667(a)(2) provides for an effective date of benefits from the commencement of the course if a claim is filed within one year from that date.  The Veteran filed his claim on October 7, 2008; one year prior to that date is October 7, 2007.  Official documentation from the University of Tennessee, dated February 2009, indicates that J.A.W.'s first semester beginning on or after October 7, 2007 actually commenced on January 9, 2008-the first day of the Spring 2008 semester.  Thus, January 9, 2008 fits squarely within the regulatory framework as a legally assignable effective date for the addition of J.A.W. to the Veteran's award based on a dependent school age child under age twenty-three, attending college.

Additionally, J.A.W.'s schooling as of January 9, 2008 meets the requirements of 38 C.F.R. § 21.4200(g) and the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 6.A.2.a, as it pertains to full-time study.  Specifically, the Manual provides that, to meet VA standards, a course of study must 1) require attendance of not less than the equivalent of three regular class sessions, daytime or evening, per week, and 2) lead to the achievement of a training or educational objective (such as a degree, diploma, or certificate) in a period of time commonly accepted by standard institutions as adequate for that purpose.  Under 38 C.F.R. § 21.4200(g), the term "class session" means the time an educational institution schedules for class each week in a regular quarter or semester for one quarter or one semester hour of credit.  It is not less than 1 hour (or one 50-minute period) of academic instruction.

Here, the documentation from the University of Tennessee, dated February 2009, shows that J.A.W. was enrolled in full-time study for the Spring 2008 semester dating from January 9, 2008 to May 9, 2008; in half-time study for the Summer 2008 semester dating from June 2, 2008 to August 15, 2008; and in full-time study for the Fall 2008 semester dating from August 20, 2008 to December 13, 2008.  However, the documentation specifies that half-time study at that University consists of between 6 and 11 hours, which is sufficient to satisfy the requirement of three regular class sessions of one hour (or 50 minutes) per week.  Furthermore, the University's February 2009 documentation reflects that J.A.W.'s courses would lead to the achievement of graduation, and provides no evidence to suggest that she would do so outside of a period of time commonly accepted by standard institutions as adequate for that purpose.  Therefore, J.A.W.'s schooling merits an effective date of January 9, 2008-the first date of the Spring 2008 semester.

Finally, because payment of monetary benefits for a dependent child based upon school attendance may not be made for any period prior to the first day of the calendar month following the month in which the award became effective, payments based on the Veteran's January 9, 2008 effective date shall commence as of February 1, 2008.  38 C.F.R. § 3.31.

The Veteran's claim was filed within one year of the commencement of J.A.W.'s Spring 2008 semester, which began on January 9, 2008.  There is no earlier commencement date for a course of study or semester that falls within the one-year period prior to the date of the October 7, 2008, claim. Therefore, providing the benefit of the doubt to the Veteran, January 9, 2008 is the earliest effective date assignable by law, and payment of monetary benefits can commence no earlier than February 1, 2008.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of January 9, 2008, but no earlier, is granted for additional compensation for a school-age dependent attending an educational institution.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


